Conclusions of the EU/Russia Summit (31 May - 1 June) (continuation of debate)
We shall resume the debate on the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the conclusions of the EU/Russia Summit (31 May - 1 June).
Madam President, Baroness Ashton, in the European Parliament, we frequently discuss the relationship between the European Union and the Russian Federation. I have signed Parliament's joint motion for a resolution on behalf of my group, despite the limited nature of the statements relating to the results of the recent EU/Russia Summit.
However, I would like to make the following additional point. This was the first summit after the entry into force of the Treaty of Lisbon and, for this reason, the Russians hoped that the European Union would take a more determined approach. For Russia, the EU is a natural strategic partner with which it has links as a result of our shared values. I would like to remind everyone at this point that in February 2010, the Russian Federation was the last of the 47 members of the Council of Europe to ratify the European Convention on Human Rights. This was a clear indication that Russia shares the common values of the Council of Europe. Russia was hoping, in particular, to make progress on the issue of lifting visa requirements. The negotiations have been ongoing for seven years and have still not produced any concrete results.
I very much share the view that the proposed Partnership for Modernisation is a step in the direction of a strategic partnership agreement. However, in my opinion, it does not go far enough, because, according to the Centre for European Reform, European technologies are not supposed to be transferred to projects in which the Russian state is taking part, for example. The European Union is being too short-sighted in this respect and missing out on many opportunities for cooperation, particularly in the case of small and medium-sized businesses, and therefore also on opportunities for building trust.
Why are these meetings, which have been going on for years, so lacking in substance? In my view, we should bear in mind that the most important challenge faced by both sides continues to be overcoming the lack of mutual trust. There is too much rhetoric and very often a lack of serious projects which could make a genuine contribution to building trust in all areas of political, economic, social and cultural life.
Energy and the environment are key aspects of a constructive relationship between the EU and Russia which aims to solve existing problems. We talk all too often about energy policy being a strategic tool for cooperation and a positive example of the development of trust, but there are frequently misunderstandings and omissions in the area of energy in particular. We must take decisive measures to resolve this.
Madam President, ladies and gentlemen, Russia will be an extremely important strategic partner for the European Union, and it is therefore vital to reach a broad partnership and cooperation agreement.
This agreement is a priority for our foreign policy because it would create the appropriate forum for comprehensive collaboration with Moscow. I am thinking of bilateral trade, liberalisation of visas, control of illegal immigration, the fight against terrorism, organised crime and climate change, through to particularly urgent issues such as Iran's nuclear programme, pacification of the Caucasus and the Middle East peace process.
With regard to energy, the European Union should cast off certain prejudices and assume a more pragmatic and consistent approach. If we want to resolve the issue of security of energy supply, we should acknowledge the added value of the South Stream project which guarantees a secure route and abundant energy, necessary for economic recovery over the coming years.
In relations with an important partner such as Russia, Europe should operate on two distinct levels: on the one hand, discussing ideal and ideological values, and, on the other, taking the practical approach required for relations between states.
(FR) Madam President, Baroness Ashton, I am pleased at the new dynamic that has been created by the launch of the partnership for modernisation, and I am pleased at its pragmatism. This new partnership, if nothing else, would at least have the benefit of emphasising the extent to which Russia is an inevitable geopolitical partner of the European Union. I am also pleased at the positive comments on cooperation with Russia concerning the management of the crisis.
However, I have some comments to make. While the demands of the Union are always highlighted, the interests or positions of its partner seem to be systematically underestimated or dismissed, whether in the field of energy or in the way in which it analyses the Eastern Partnership and the Atlanticist aspirations of its closest neighbours.
I would also comment that the firmness that most Member States show in their views, and the virulence with which human rights violations are condemned, seem to be reserved for Russia alone. The comments are more civilised, and the diplomacy more muted, when it comes to China, for example, and its systematic violations of the rule of law, if only in the context of the Laogai, of that vast factory, from the point of view of European minimum social requirements, while our French or European workers are unemployed.
Allow me to remind you of the adage ad augusta per angusta - through trial to triumph - because this is how I view Russia's efforts today, free from the Marxist criminal poison which, over so many decades, bled and imprisoned that country. The current Russian Federation has managed to make an entire nation walk tall again despite the considerable difficulties and challenges to which it still needs to respond.
Therefore, I would ask for a little modesty from ultra-Europeans, especially when the European superstate is not achieving any of its objectives, despite more and more costly methods and the progressive domination of the Member States of Western Europe and of Central and Eastern Europe.
I have to remind you also that this Parliament had more indulgence for the communist Soviet Union than for Russia. Furthermore, it is often the same people who previously agitated for the unilateral disarmament of the West and for Mr Gorbachev's participation in the Community who today feel the most righteous indignation and the greatest prudishness towards the partnership between the European Union and Russia.
On this subject, I must inform you, if you do not know already, of new historical facts which will be appearing as a result of the ongoing translation of the secret Soviet archives which the courageous Pavel Stroilov has been able to obtain. These archives have already given and will, in the future, give some unpleasant surprises to those who propagate the only permitted opinion on the reality of the end of the Cold War: who Mr Gorbachev really was, and the abuses by the ultra-European powers of today who, at that time, enthusiastically wanted to make certain Soviet projects possible.
At the risk of repeating myself, Russia is an essential strategic partner for the European states, and we must strengthen relations for the benefit of all parties. This country is closer to us in terms of culture, civilisation, history, geography, mutual interests and shared risks than certain states that you are about to allow to join the European Union.
(NL) Madam President, ladies and gentlemen, Mrs Ashton, I should like to start by thanking the fellow Members who have cooperated with me to bring about a good, clear resolution. Our resolution contains many strong criticisms of the summit in Rostov-on-Don. Like some commentators, we attribute the paltry result to Russia's preference for dealing bilaterally with Member States as opposed to the European Union; the reason being that they believe we still do not speak with one voice. What was your perception of the cooperation at this summit? In your view, did you really manage to come up with a European voice there?
I now have four specific questions. Was the partnership agreement even discussed at the summit? I believe it is of the utmost importance that we conclude a wide-ranging, legally binding agreement that goes beyond mere economic cooperation or new agreements on energy. Yet democracy and human rights must also form an integral part of the partnership agreement. Is this new partnership agreement even a priority for you, or for Russia?
When it comes to the Partnership for Modernisation, I feel excluded as an MEP. There is nothing wrong with concluding cooperation agreements, but the new modernisation agenda is a shining example of vagueness. That was not the only initiative I should have liked to discuss with you beforehand, as the World Trade Organisation (WTO), the Energy Charter and the fight against corruption strike me as far more important when it comes to the modernisation of the Russian economy.
Then there are the four common spaces: is the new modernisation agenda not the same as our previous agreement about the four common spaces?
In this resolution, we must focus heavily on human rights policy no matter what, and you have both done so. A number of amendments have also been tabled; in my opinion, it would be better to address them in the report on Russia.
(DE) Madam President, Baroness Ashton, I would like to thank you for your clear and open report which demonstrated how important it is to enter into a partnership with Russia. I would like to see a strategic partnership developing. However, I must also say that Russia is a partner which unfortunately does not always comply with all the treaties and agreements, for example, with regard to Georgia. As one of the people who was highly critical of Georgia's activities during the last war, I regret that Russia is not keeping to the agreements with Georgia, because this weakens Russia's position and its opportunities to play a peacemaking role in this region.
Russia would normally also be involved in helping to resolve the very critical situation in Kyrgyzstan. Thank goodness it has made it clear that it only wants to become involved as part of the United Nations. This is an area where we must make our views clear to Russia. We want Russia to be our strategic partner, but it must follow the joint rules that have been drawn up in the United Nations and the agreements that have been made with the European Union.
I am very pleased about the positive developments in the relationship between Ukraine and Russia. However, this does not and must not prevent the European Union from constantly improving its relationship with Ukraine. These two things are not mutually exclusive.
(DE) Madam President, Baroness Ashton, my group agrees with what Mr Swoboda has just said. We would like to have a strategic partnership with Russia. However, we are also of the opinion that we do not have a partnership of this kind, simply because it is not yet possible to develop one on the basis of the values which we currently do not share with Russia. Nevertheless, I believe that there are some signs of hope. I think these signs represent a major opportunity during your term of office, Baroness Ashton, which was perhaps not available to your predecessor.
What I see in Russia is a 'western policy' which is more constructive than past policies. The settlement of the border dispute with Norway in the Arctic, which concerns major deposits of raw materials, represents a remarkable step forward. The agreement with Ukraine about the base in Sevastopol and the supplies of gas is another surprising step which will hopefully also bring some stability to gas supplies to the European Union. Yet another highly significant move is the reconciliation with Poland over the tragedy at Smolensk. All of these things are genuinely remarkable. I must also not forget to mention something which was genuinely unexpected. Russian state television has shown the film 'Katyn' by Andrzej Wajda on two occasions during prime time. This is an indication of a new attitude in Russia which gives me hope for the future.
It is also due to this 'western policy' that Russia has come to recognise that its real problems lie in the south and the east. Kyrgyzstan and Iran have both been mentioned in this respect. Perhaps Russia's voting habits in the UN Security Council with regard to the sanctions against Iran are part of this 'western policy'. The agreement on a new START treaty is definitely a result of it. It is true that there is hope. We can hope for an improvement in relations and for continuing progress towards a strategic partnership.
(FI) Madam President, I would sincerely like to thank the High Representative who travelled to Rostov-on-Don and the whole of the EU's Working Group on Human Rights. I am very pleased that you raised these issues, because, as you said, there are positive signs but also causes for concern. In my view, the European Parliament should clearly state these problems in its resolution tomorrow, as you said. There has been excellent cooperation between Parliament, the Commission and the Council, and that is how we must also continue when it comes to issues of human rights.
In this connection, I would also like to thank Commissioner Malmström for raising the matter of a very important human rights case in her discussions with her colleagues in Russia. She mentioned the case of the lawyer, Sergei Magnitsky, which is a shocking example of how someone standing up for human rights can end up losing his life.
Nor must we close our eyes to the fact that when the EU-Russia Summit was in Rostov-on-Don, NGOs were prevented from assembling and demonstrating. They were only upholding Article 31 of the Russian Constitution, which should guarantee freedom of assembly.
(PL) Moscow has realised that without modernisation and wide-ranging access to Western technology, it has no chance of approaching the European average in terms of development. The European Union should take advantage of this. However, this is not happening, as is testified by the rather poor result of the EU-Russia Summit in Rostov-on-Don. It will always be like this, until the Union risks taking a hard line in negotiations with Russia on values and principles. Therefore, we need to say clearly that the new agreement on partnership and cooperation between Russia and the Union needs to include a binding section on human rights, and to say clearly that there can be no modernisation of Russia without its democratisation.
Therefore, in its resolution, Parliament should express regret at the lack of reaction of the European Union's representatives who took part in the summit with regard to the brutal action of the police in Moscow and Saint Petersburg on 31 May. It is not enough to applaud the Russian human rights organisation Memorial in this Parliament and award them the Sakharov Prize. There are some values which should also be defended by taking action.
(Applause)
(NL) Madam President, ever since the time of Tsar Peter the Great, Russia and Europe have interpreted and applied the concept of modernisation differently: a material approach versus a more comprehensive interpretation involving both material and immaterial aspects.
This became clear once more following the most recent EU-Russia Summit, held in Rostov-on-Don at the start of this month. After signing a Partnership for Modernisation, President Medvedev stated that he understood this mainly in a technocratic sense. This leaves the European institutions with the important task of continuing to call the Russian leadership to account regarding the essential immaterial aspect of real social modernisation: preserving basic fundamental rights in a free civil society.
Presidential Human Rights Commissioner Vladimir Lukin has expressed the worrying criticism that the new mandates of the Russian Federal Security Service (FSB) point in the other direction, i.e. the wrong one. Rightly, he issues a warning about the boomerang effect on the country's own State institutions. His position deserves considerable support, as the model of Prime Minister Putin must not be imitated in the region or by Ukraine.
(PL) It is very good that we are talking with Russia. We need to conduct a dialogue with Russia, and all sensible people will support this. The European Parliament, too, will support dialogue with Russia.
Russia is changing, at least this is what we hope. We hope - as President Medvedev has said - that in Russia there will be a dictatorship of the law, and that businesspeople from the European Union who invest in Russia or trade with Russia will be able to count on a legal situation there which will help and not hinder them. Unfortunately, hitherto, there have been many examples of problems of a legal nature in Russia. In discussions with Russia, we must remember this and talk about it.
We are glad, of course, that Russia is working with the Member States of the European Union, the international community, NATO, the United States and the UN on combating terrorism and for world security, but it obviously worries us that not everything has been dealt with - not everything in Russia's relations with her neighbours. It troubles us that there are still politicians in Russia who think about rebuilding the Russian Empire. In particular, the case of Georgia requires our intervention and constant reminders.
(DE) Madam President, Baroness Ashton, ladies and gentlemen, the EU-Russia Summit has produced reasonable results, in particular, as far as specifying the details of the Partnership for Modernisation is concerned. I very much welcome the fact that dialogue between the civil societies has been seen as a priority in this partnership.
As the chair of the European Parliament delegation for relations with Russia, I led a working group meeting in Perm a few days ago specifically on the subject of developing the civil society. We have once again seen how much progress has been made in Russia in recent years, but also how much still remains to be done and how much we can contribute to the discussions on the basis of our experiences, both good and otherwise.
Exchange and movement are key concepts for me. There can be no Partnership for Modernisation without the movement of people. For this reason, I am rather disappointed that the EU has not really made much progress in the area of travel without visas. We must now set specific objectives which the EU and Russia can work together to achieve. This is not about meeting schedules and certainly not about following certain sequences of events. It is all about ensuring that we take a predictable approach to these issues, that the criteria are clearly defined and that everyone, including Russia, can be sure that when these conditions are fulfilled and when the specific problems are solved, visa liberalisation will be possible.
(PL) Madam President, the Union's relations with Russia have to be a two-way street. It is obvious that we are giving Russia essential know-how for technological development, while they have to guarantee us an improvement in the climate for EU business to invest there, as well as legal stability. I greatly regret that during the summit we are discussing, it was a one-way street. It was we who gave to them, but they did not do much for us. In this joint resolution, and let us say this frankly, reference to specific cases of human rights violations is missing. It would be better to mention names and specific cases, and there have been many of them. Finally - if Mrs Merkel and Mr Medvedev are coming to an understanding on establishing an EU-Russia Political and Security Committee, this should be said specifically - is the Union really going to speak there with one voice or is it going to be the voice of particular Member States?
(ES) Madam President, the importance of relations with Russia for the European Union is obvious: it is a powerful neighbour, a strategic economic and energy partner, and a permanent member of the Security Council.
Russia now seems to be more peaceful and settled, thanks to the new Strategic Arms Reduction Treaty with the United States, overcoming its disagreement with the anti-missile shield and the agreements that it has reached with the new Ukrainian Government. Furthermore, the tension caused two years ago by its intervention in Georgia has decreased. In this new context, we all welcome Russia's support of the recent Security Council Resolution 1929 on Iran. This is therefore a good time to improve relations with Russia.
Consequently, Baroness Ashton, I regret the fact that there has not been any progress in the negotiation of the new partnership agreement with Russia that first requires Russia to join the World Trade Organisation, something that has also still not been clarified.
Ladies and gentlemen, there needs to be an ambitious agreement that includes and regulates energy, investment and trade issues. Clear, legally binding rules are what is needed.
Also, I do, of course, agree with the European Union supporting and helping Russia in its desire to modernise, but the Partnership for Modernisation, which was the framework for the relationship established at the recent summit, should not be an alternative to the aforementioned agreement.
I certainly welcome the fact that the Presidency is including the effective functioning of the judicial system and stepping up the fight against corruption in that partnership.
I will conclude now: what I also want is a single, efficient and coherent EU policy, and I hope that the new instruments of the Treaty of Lisbon - you yourself, High Representative, and the permanent President of the European Council - will help us to achieve this aim of a single, coherent policy.
(BG) I appreciate your efforts to call the Chamber to order, but it is not going to work. It is clear that the volume of noise is only going to rise. Madam Vice-President of the Commission and High Representative, I wish to thank you for appearing at this meeting before our Parliament. We followed the results with particular interest. According to our assessment, the summit was conducted in a constructive manner, with less tension, more realism and more mutual respect from both sides. I think that this new atmosphere will inevitably start to bear fruit in our relations.
The fact remains that even though we still have a discrepancy in our values, there is an ever-increasing number of common objectives shared by the European Union and Russia, which means that, in this respect, we have a broad field of cooperation. I cannot but agree with my fellow Members who say that the resolution which we are tabling and will adopt is weak. On the other hand, it is a balanced resolution, something which we have not had for a long time, and it reflects the outcome of this meeting.
Lastly, I believe that this in-depth dialogue with Russia is of great importance to the Eastern Partnership because it will offer us the opportunity to resolve together some of the long-standing problems in the countries participating in this partnership.
(LV) Ladies and gentlemen, undeniably, we must continue and develop our cooperation with Russia, but the new European Union partnership agreement must be much more precise and legally binding. Cooperation in the area of modernisation must be bilateral and proportional. As the coordinator of the Subcommittee on Human Rights, I should like to emphasise that in almost all of the 115 cases brought against the Russian Federation before the European Court of Human Rights, Russia has been found guilty. Regardless of the fact that the guilty parties have occasionally been identified by name, they have not been brought to justice, and no compensation has been paid to the innocent. Quite the contrary. This year, for example, a USSR army officer, V. Kononov, who, in 1944, pitilessly murdered and burnt alive peaceful Latvian villagers, including a pregnant woman, and who was found guilty of war crimes by the European Court of Human Rights, was awarded a decoration by Russia. What is more, prominent Russian politicians even issued threats against the European Court of Human Rights in this connection. This illustrates the differing conception of human rights between us and Russia, and these questions must definitely be resolved in the new agreement. Thank you.
Madam President, to my mind, in terms of results and consequences, the German-Russian Summit of 5 June 2010 could prove to be more substantive than the Rostov-on-Don EU-Russia Summit. Certainly, security matters, Transnistria included, should be discussed between the EU High Representative and the Russian Foreign Minister in a more coherent and permanent framework, provided that the two parties mean the same thing when they speak, one about the dispute resolution mechanism, and the other about the EU-Russia Security Forum for exchanging views on current international affairs and security matters.
But even as I admit and respect, being a professor of international politics myself, that grand strategies are reserved for the big powers, I cannot forget that the details, wherein resides the devil, have usually been left to the lesser powers to deal with.
(DE) Madam President, many things were not achieved at the EU-Russia Summit. The Partnership for Modernisation which was agreed upon exists only on paper and it is unclear whether it is based on a partnership agreement or a cooperation agreement. Not to mention the fact that no timeframes and no specific projects were identified. However, as we all know, it is essential for us to deepen our relationship with Russia, because Russia is Europe's most important partner, in particular, with regard to energy policy.
I believe it would be counterproductive, however, to link visa liberalisation with Russia to visa liberalisation with the countries covered by the EU's Eastern Partnership. Momentous decisions of this kind cannot be made en bloc for several states at a time. This is where we went wrong in the 2004 expansion. It is important to ensure that all the conditions are met by every individual state.
Given that the Gaza conflict, Kosovo and the reduction in the number of crisis areas were discussed during the summit, the question arises as to why the politically unstable situation in Kyrgyzstan was not also covered. If state structures collapse in Kyrgyzstan, there is a risk that it will pull down the neighbouring regions along with it. This would bring problems in many areas, including the Nabucco project.
Vice-President of the Council/High Representative. - Madam President, I hope that those who want to listen to the conclusion of this debate are able to do so.
I am going to just concentrate on the few key points that I think a number of honourable Members have raised and, to begin with, the relationship between the partnership for modernisation and the political cooperation agreement. I would stress that they are not mutually exclusive. I want to see significant progress on the cooperation agreement. We have some issues, particularly concerning the sections on trade and economic matters, but there is no doubt in my mind that we do need to complete this agreement, alongside the launching - and it was only the beginning - of the Partnership for Modernisation approach.
I accept that there are some really serious challenges within that, as I think Mr Severin said but, as Mr Lambsdorff also said, it is a real opportunity for us to try and build on this. Mr Kurski, it does include issues of human rights. It is certainly not just about the technical advantages that Russia would like to see. It is much broader in terms of judicial reform. If I can refer honourable Members to the statement from the summit, I think you will find the breadth of what we are discussing is well captured within that. Mr Belder, you may also find this of value when you look at that.
In terms of the ability to speak with one voice - as Mrs Oomen-Ruijten particularly mentioned - we are in a position where we are beginning to see the EU operating much more coherently and consistently in a range of areas. I think Russia enjoys and prefers to be able to speak with all 27. That will never deflect from the strong bilateral relationships that Russia has - nor should it - but there are many issues, not least trade and economic issues, when the EU as 27 is much more capable of having the influence that we would wish to see in Russia than individual Member States would be.
Mr Tannock, Mr Le Pen and Mr Swoboda referred to two things. Firstly, regarding the links on crisis management, I have been talking to Sergei Lavrov about how we collaborate more effectively on issues around the world. Mr Mölzer, Kyrgyzstan had not been an issue of the significance it has become in the last 48 hours; but certainly, we do keep in touch with Russia on those issues and are now in touch with a range of partners. I have spent most of this weekend on the phone, in contact with Kazakhstan and with others, to try to take that forward.
Secondly, a number of Members, particularly Mr Swoboda and Mr Tannock, talked about Ukraine. Yesterday, I met the Ukrainian Prime Minister specifically to discuss ways in which we can further the relationship between the European Union and Ukraine. I am very conscious that Ukraine is an important state for us. It is very important in the context of what we are doing, for example, on visas and the regional dimensions - that Mr Brok mentioned at the beginning of our debate - that we are working absolutely coherently with our neighbours in the Eastern Partnership, ensuring that we move forward in a way that does not create an inappropriate imbalance for them.
Mr Fleckenstein, the civil society dialogue is reflected in the statement. It is of enormous significance, as too is, in my view, the move of Russia with the World Trade Organisation to now consider again the possibility of joining the WTO without the full customs union, whether that is just with Kazakhstan or on its own. I met recently with Deputy Prime Minister Shuvalov to see what more we can do to further that.
Georgia is a very significant issue. It is raised consistently. We raised it in our bilateral meetings at all levels. It is very important that we continue to work in Geneva to find a resolution on this and I pay tribute to Pierre Morel for the work on our behalf.
Finally, energy is, of course, a deep, significant, underlying issue where we need to retain a strong partnership with Ukraine and a strong partnership with Russia.
I have received six motions for resolutionstabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on 17 June 2010.
Written statements (Rule 149)
The partnership for modernisation agreement signed during the summit held in Rostov-on-Don lays the foundations for better cooperation between the European Union and Russia in the areas of the economy and investments. This may give some impetus to continuing economic reforms and establishing democracy in Russia. On the one hand, we support the position where the modernisation of Russia in the 21st century must be based on democratic institutions and values. On the other, we cannot agree with the draft European Security Treaty proposed by Russia. This would undermine the role of NATO and the OSCE. I think that it will only be possible to waive the visa scheme after Russia has met all the necessary conditions. At the same time, I wish to draw attention to the fact that if Russian citizens will be able to travel in the European Union without requiring visas before citizens in the states of the Eastern Partnership, this will send out a negative message to them. I wish to emphasise that the Republic of Moldova and Ukraine have made considerable progress in meeting the conditions for waiving the visa scheme. The European Union must continue to be involved in supporting the countries in the Eastern Partnership.
I welcome the outcome of this EU-Russia Summit as I feel that things are heading in the right direction. Russia has adopted a more constructive attitude than in the past, while, on the EU side, Baroness Ashton and President Van Rompuy of the European Council have successfully represented the EU. However, I would like us to be somewhat more circumspect in our relations with Russia. Russia is unquestionably a strategic partner of major importance generally from an economic, energy and commercial perspective. However, we must not lose sight of the fact that Russia does not regard the EU as a real partner and prefers to deal with more serious problems on a bilateral basis with the various Member States. We need to be consistent and show Russia that the EU can be coherent and that Russia needs to conduct discussions on an equal footing with the EU and not with Member States, which will avoid the possible risks of Russia adopting 'divide and rule' strategies. Furthermore, while I acknowledge that significant progress has been made, it is essential for the EU to insist on its values, especially the rule of law, democracy and human rights. Letting these values play second fiddle is tantamount to abandoning them and our identity.
Questions of energy security were less prominent on the agenda of the EU-Russia Summit that took place two weeks ago than had been the case in the past. This does not mean that there have been no developments worthy of mention in recent months. Not long ago, the question of the merger of the Russian Gazprom and the Ukrainian Naftogaz gas enterprises was raised once again. The Ukrainian president suggested that representatives of the European Union take part in future discussions concerning this merger. The European Commission, however - as we learned from the news - sees no reason to take part in these negotiations. Contrary to the European Commission, we believe that if we are invited, representatives of the EU should take part in the discussions on the merger, first and foremost because it is through Naftogaz networks that the gas representing one-fifth of our total energy consumption is imported by the Member States. Therefore, the merger of the two companies would fundamentally affect the operation of the European energy market, and thus price competition as well. We cannot regard the merger of Gazprom and Naftogaz as the purely internal affair of two companies, since we are well aware that national governments are also intensively involved in the negotiations preceding such transactions. Thus, if it is invited, the EU should also be at the table. If the EU is unable to have a say in decisions that affect its own role as an importer, then the common energy policy is nothing but useless, parroted empty rhetoric.
The development of relations between the European Union and Russia is hampered by those serious problems associated with the fundamental principle of democracy and adherence to human rights in Russia, the independence of the courts and the mass media from the political executive, repressive measures taken against representatives of the opposition and the selective application of laws. At the same time, it seems that the emphasis in EU policy is shifting from strategic partnerships founded on common values towards a pragmatic policy based on interests. For this type of policy, the strong and united support of all the Member States and its consistent implementation is especially essential. I welcome the Partnership for Modernisation between the EU and Russia launched at Rostov-on-Don and the gradual progress in relations. However, I should like to place particular stress on the need for the partnership to include a powerful chapter on values, to include adherence to the rule of law, democracy, human rights and fundamental freedoms. We must not forget the constantly growing interdependence of Russia and the EU in the field of energy, nor the important problems caused in previous years by interruptions to energy supply. To overcome these problems, we need not only legislation in the European Union on the security of gas supply, but also cooperation between the EU and Russia based on the necessary, but yet to be concluded, EU-Russia agreement on the early warning mechanism for energy security. I should like to stress that cooperation between the EU and Russia in energy matters must be based on the Energy Charter, which must be incorporated into the new EU-Russia framework agreement, so that we can secure visible and mutually honourable preconditions for investment and equal access to the market.
in writing. - The Rostov Summit seems to lack any significant result. The modernisation programme looks like a nicely packaged substitute for the absence of substantial long-term cooperation. None of the official results addresses directly Russia's notorious failure to apply the rule of law. True, President Van Rompuy raised the human rights issue; however, this was not reflected in the joint statement. The conclusion, sadly, is that 'soft values' upon which the EU is officially based still remain on the unofficial level when dealing with influential third parties. While the joint statement refers to building a civil society and developing people-to-people contacts, the question remains: how can civil society be connected, if many of its activists face imprisonment or harassment just for voicing their opinion? That is why the EU needs to strongly react to the citizens' demonstrations in 40 Russian cities on 31 May that called for implementation of the constitutional right for freedom of assembly. Right after the summit, Germany and Russia issued a statement on creating a joint EU-Russia security committee. Such improvised bilateral agreements are bound to undermine the EU's role and credibility in the eyes of third parties to conduct common foreign and security policies under the Lisbon Treaty.
The 25th summit between the Russian Federation and the European Union provides an opportunity to ask whether the regular rhythm of such meetings does not lead to them being undervalued and poorly prepared. I do not want to undermine the importance of meetings between top EU and Russian representatives in terms of developing cooperation and eliminating the inherited habits of confrontation. What benefits did the last summit bring? It was the first such summit to take place following ratification of the Treaty of Lisbon and the adoption of the Europe 2020 strategy. However, I did not notice any new approaches from Brussels. There were a few vague promises about helping Russia to modernise and a declaration that the EU, in contrast to the US, had no need to 'restart' relations with Russia - it had only to proceed along a well-trodden path. The proposals from Moscow for the introduction of visa-free relations for Russian and EU citizens fell on deaf ears. Brussels said nothing, despite the fact that experience shows there is no risk of a hunger-driven migration from the East, and that the current system presents no obstacle to international crime. I note that an agreement was signed on visa-free relations between Russia and Turkey during the recent visit of the Russian president to Turkey. It is the same with the Russian application to join the WTO. The European Parliament should remind the people preparing these summits for the EU that the fulfilment of the Europe 2020 strategy requires better preparation. I would like to recommend that we consider arranging joint meetings between Members of the European Parliament and Members of the Russian State Duma, which would contribute to better mutual understanding and to the better preparation of summits.
in writing. - Russia still sees the West as primarily responsible for the collapse of the Soviet Union and the chaos of the Yeltsin years. However, Russia faces a number of intractable problems, which ought to impel it towards the West, but Moscow's dislike of the EU persists. First, Russia's leaders have converted it into an energy-producing state, but, as energy resources are depleting, its economy is in serious trouble. The world financial crisis has led to a collapse of energy prices, resulting in a loss of revenue for Russia. Russia's population is collapsing demographically; it can barely mobilise enough soldiers to defend the country. In the mostly Muslim Northern Caucasus, Russia is experiencing an upsurge of violence. This violence is being met by repression, which means the conflict will continue. China has begun to challenge Russia in Central Asia, which Moscow has long regarded as its own sphere of interest. Finally, one area where Russia continues to perform well is in intelligence operations, as witness the rapid restoration of Russian power in Ukraine this year. This is a signal for the West. Russia will do what it can to enlarge its western security zone, regardless of the interests of the EU.
I am astonished at the conformism of the compromise resolution on the conclusions of the EU-Russia Summit, which talks so little about the subject of human rights. I fear that this way of dealing with the problems regarding Russia brings nothing of use to future EU-Russia relations. Furthermore, France has sold a Mistral class warship to Russia, and I am convinced that it will regret its action.